IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: DUTY ASSIGNMENT                   :     No. 452
SCHEDULE FOR EMERGENCY                   :     Judicial Administration
PETITIONS IN THE YEAR 2016               :     Docket

                                AMENDED ORDER
PER CURIAM:

       AND NOW, this 24th day of March, 2016, it is hereby ordered that the order at
No. 452 Judicial Administration Docket, dated December 17, 2015, listing emergency
duty assignments is hereby amended as follows:

      March        Justice Max Baer                  (Eastern District)
                   Justice David Wecht               (Western District)

       April       Justice Christine Donohue         (Eastern District)
                   Justice Kevin Dougherty           (Western District)

      May          Justice Debra Todd                (Eastern District)
                   Justice David Wecht               (Western District)

      June         Justice Max Baer                  (Eastern District)
                   Justice Christine Donohue         (Western District)

      July         Justice Debra Todd                (Eastern District)
                   Justice Kevin Dougherty           (Western District)

      August       Justice Max Baer                  (Eastern District)
                   Justice David Wecht               (Western District)

      September    Justice Christine Donohue         (Eastern District)
                   Justice Debra Todd                (Western District)

      October      Justice Kevin Dougherty           (Eastern District)
                   Justice Max Baer                  (Western District)

      November     Justice David Wecht               (Eastern District)
                   Justice Christine Donohue         (Western District)

      December     Justice Debra Todd                (Eastern District)
                   Justice Kevin Dougherty           (Western District)